In an action for separation, the defendant husband appeals, as limited by his notice of appeal and his brief, from so much of a judgment of the Supreme Court, Westchester County, dated April 5, 1968, as awarded alimony and support of the parties’ two children in the sum of $12,000 per annum and directed him to pay outstanding bills in the sum of $2,331.51 for necessaries purchased by plaintiff. Judgment modified, on the law and the facts, by deleting from the tenth decretal paragraph thereof the following: “Twelve Thousand Dollars ($12,000.)” and “Five Hundred Dollars ($500.)” and substituting therefor: “Ten Thousand Dollars ($10,000) ” and “Four Hundred Sixteen Dollars and Sixty Six Cents ($416.66) ”, respectively. As so modified, judgment affirmed insofar as appealed from, without costs. In our Opinion, upon the instant record, the award of alimony and support in the sum of $12,000 per annum was excessive. Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.